Title: Gideon Gooch to Thomas Jefferson, 7 June 1810
From: Gooch, Gideon
To: Jefferson, Thomas


          
            Dr Sir
             
                     June 7th 1810
          
           
		  I arrive on the 6th Inst. at Mr Madisons farm Blackmeadow with the merino sheep and wool that is Jointly Between you and Mr Madison will be Glad you would send some person to take charge of the wool and the sheep
			 one of the Ewes has a lamb of the female kind the other Ewe is not with lam who Ever You send to take charge
			 of the Sheep and wool please Give them an order for the deliverry of them 
		   yrs &c
          Gideon
            Gooch
        